Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 14 September 1804
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My most beloved friend
Washington Septbr. 14 1804

I recieved your kind & charming letter last of the 2d last Tuesday but was prevented from answering it immediately by one of those severe and sudden fevers which have more than once attacked me it was I believe brought on by the usual cause extreme anxiety and fatigue Our poor babe has had a violent attack of the complaint so prevalent in this Country at this Season which continued nearly a week and I almost despair’d of his recovery but I thank God he is perfectly restored to health and I hope as he has now cut the last two teeth which have so long tormented him the cold weather will brace him and render him more able to support the irritation which teething always produces he has now twelve which is very unusual at his age he has cut the last Six within two months—
George is very well and I hope will escape this dreadful disorder I am not able to write more at present as I have not left my bed since Tuesday I am however entirely free from fever and have nothing to complain of but weakness you know how rapidly I recover my strength therefore will not be uneasy as I make no doubt before you recieve this I shall be perfectly well I have been very tenderly nursed but I think if you had been with me I should not have suffer’d half as much I believe my complaint has been similar to the Childs with the addition of a very high fever. Adieu my best and tenderest friend remember me kindly to your friends you only can know how ardently I pray for the time to elapse which must yet pass ere I can embrace and tell you /  with what sincerity I am /  Your affectionate
L. C. Adams